DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7, 11-13, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-13, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over NANDAKUMAR et al. (US PGpub: 2017/0256535 A1), herein after NANDAKUMAR, in view of Yu, Ta-Lee (US PGpub: 2003/0213971 A1), herein after Yu or in view of Salcedo et al. (US PGpub: 2013/02422448 A1), herein after Salcedo.
Regarding claim 1, NANDAKUMAR teaches a structure, in FIG. 2A-2D,, comprising: a silicon controlled rectifier (SCR) (FIG. 2D) which comprises an n-well (NWELL) adjacent and in contact with a p-well (P-WELL), wherein the SCR comprises at least one shallow trench isolation (STI) region; and at least one polysilicon diode (120A, polysilicon diode is nothing but a polysilicon on top of diode) on top of the at least one STI region (123), wherein the at least one polysilicon diode comprises at least three polysilicon diodes  (diode with polysilicon resistor 120a, 120b and 120c. So there are three polysilicon diodes).
NANDAKUMAR does not explicitly teach each of the at least two sets of polysilicon diodes comprise at least three polysilicon diodes connected in parallel to each other.
However, this is rather known in the industry to have plurality of polysilicon dosed connected in parallel. Yu teaches two sets of polysilicon diodes comprise at least three polysilicon diodes connected in parallel to each other (FIG. 2A-2D, two polysilicon diodes (126 are connected in parallel and the other two (132) connected separately).  Salcedo teaches two sets of polysilicon diodes comprise at least three polysilicon diodes connected in parallel to each other (FIG. 6B, 127a, 127b, 127c, 127d all connected in parallel).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use NANDAKUMAR’s structure with other teaching from Yu so that it is possible to reduce device leakage during normal circuit operation. The rational for NANDAKUMAR’s structure to modify with Salcedo in order to reduce standing power dissipation by eliminating or decreasing surface leakage 
Regarding claim 2, NANDAKUMAR teaches the structure of claim 1, in FIG. 2A-2D, wherein the n-well is in direct contact with the p-well (FIG.2D, PWELL is on top of NWELL).
Regarding claim 3, NANDAKUMAR teaches the structure of claim 2, in FIG. 2A-2D, wherein the at least two sets of polysilicon diodes are connected together in series by a silicide material (Polysilicon diodes having 120a and 120b are connected in series and they have 139 which is silicide block in between them FIG. 2A-2D).
Regarding claim 4, NANDAKUMAR teaches the structure of claim 3, wherein each of the at least two polysilicon diodes (Polysilicon diode having 120a and Polysilicon diode having 120b) are on top of a single STI (Two STI 110’) of the at least one STI region (FIG. 2D)
Regarding claim 7, NANDAKUMAR teaches the structure of claim 1, wherein the at least one STI region comprises at least three STI regions (FIG. 2D, 110’).
Regarding claim 11, NANDAKUMAR teaches a structure, comprising: a silicon controlled rectifier (SCR) (FIG. 2A-2D) which comprises a PNP transistor (However, I.sub.2 can be a thru-gate n-type (e.g., phosphorus) implant to create an n-base for a PNP bipolar) and a NPN transistor (n+ SD implant (after a P+ implant to form a p+ base contact (base contact) in series; and at least one polysilicon diode (diode with 120a) 
NANDAKUMAR does not explicitly teach each of the at least two sets of polysilicon diodes comprise at least three polysilicon diodes connected in parallel to each other.
However, Yu teaches two sets of polysilicon diodes comprise at least three polysilicon diodes connected in parallel to each other (FIG. 2A-2D, two polysilicon diodes (126 are connected in parallel and the other two (132) connected separately).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use NANDAKUMAR’s structure with other teaching from Yu so that it is possible to reduce device leakage during normal circuit operation.
Regarding claim 12, NANDAKUMAR teaches the structure of claim 11, wherein the at least two sets of polysilicon diodes are isolated from remaining portions of the SCR (120a, 120b and 120c are isolated from other circuitries of the SCR, FIG. 2A-2D,).
Regarding claim 13, NANDAKUMAR teaches the structure of claim 12, wherein the at least two sets of polysilicon diodes are connected together in series by a silicide material (Polysilicon diodes having 120a and 120b are connected in series and they have 139 which is silicide block in between them FIG. 2A-2D).
Regarding claim 17, NANDAKUMAR teaches a structure, in FIG. 2A-2D, comprising: a silicon controlled rectifier (SCR) which comprises a PNP transistor (However, I.sub.2 can be a thru-gate n-type (e.g., phosphorus) implant to create an n-
NANDAKUMAR does not explicitly teach each of the at least two sets of polysilicon bipolar devices comprise at least three polysilicon bipolar devices connected in parallel to each other.
However, Yu teaches two sets of polysilicon bipolar devices comprise at least three polysilicon bipolar devices connected in parallel to each other (FIG. 2A-2D, two polysilicon diodes (126 are connected in parallel and the other two (132) connected separately).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use NANDAKUMAR’s structure with other teachings from Yu so that it is possible to reduce device leakage during normal circuit operation.
Regarding claim 18, NANDAKUMAR teaches the structure of claim 17, in FIG. 2A-2D, wherein each of the at least two sets of polysilicon bipolar device (120a) is on top of a single shallow trench isolation (STI) region (110’) of the SCR.
Regarding claim 19, NANDAKUMAR teaches the structure of claim 18, wherein each of the at least two sets of polysilicon bipolar device (120a) comprises a base 
Regarding claim 20, NANDAKUMAR teaches the structure of claim 19, wherein the emitter is connected to the PNP transistor (123 is connected to PNP transistor formed, FIG. 2A-2D).
Regarding claim 21, NANDAKUMAR teaches the structure of claim 1, wherein the at least one STI region comprises at least three STI regions, and a first STI region and a second STI region of the at least three STI regions have a larger critical dimension width than a third STI region of the at least three STI regions (FIG. 2D, 110’. The claim is somewhat unclear. The first and second STI together will have a larger area than third STI region. If the applicant meant each of the first and second STI region have a larger width than a third, then the applicant has to clarify as well. But, the area can be manipulated to make any of the STI region width larger or smaller as evidenced by Wang et al. (US: 2015/0236011) in FIG. 11B in order to reduce the leakage current of the DCSCR. Also, see Zhao et al. (US: 2020/0083212) FIG. 2B for different width STI regions).
Regarding claim 22, NANDAKUMAR teaches the structure of claim 21, wherein a first set of polysilicon diodes are on the first STI region and a second set of polysilicon diodes are on the second STI region (FIG. 2D, 120a, 120b and 120c. See Zhao et al. (US: 2020/0083212) FIG. 2B for different width STI regions. Different polysilicon diodes are on top of STI regions. OR see Chang-Tzu WANG (US: 2016/0225755) in FIG.6 different polysilicon diodes or regions on top of STI regions of different width in order to .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over NANDAKUMAR, in view of Yu  or Salcedo and in further view of Chang-Tzu WANG (US: 2016/0225755 A1), herein after WANG.
Regarding claim 23, NANDAKUMAR nor Yu nor Salcedo does explicitly teach the structure of claim 22, wherein each of the at least two sets of polysilicon diodes comprise at least five polysilicon diodes connected in parallel to each other.
However, WANG teaches each of the at least two sets of polysilicon diodes comprise at least five polysilicon diodes connected in parallel to each other in FIG. 6.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use NANDAKUMAR and Yu’s (or Salcedo’s) modified structure with other teachings from WANG so that it is possible for semiconductor controlled rectifier (SCR)-based ESD device to protect the monitoring device more efficiently.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHEIKH MARUF/Primary Examiner, Art Unit 2828